Citation Nr: 1119561	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as due to an undiagnosed illness.

2.  Entitlement to an effective date prior to February 26, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD), with an initial assignment of a 50 percent disability rating.

3.  Entitlement to an increased evaluation for PTSD, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for an undiagnosed illness manifested by headaches and dizziness, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for an undiagnosed illness manifested by joint pains in the back, legs, and under the breast (fibromyalgia) currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for chronic fatigue syndrome (CFS), currently evaluated as 10 percent disabling..

7.  Entitlement to an increased evaluation for gastritis, currently evaluated as noncompensable.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 until November 1991, to include service in the Southwest Asia Theater of Operations.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011,  the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The issues increased evaluations for PTSD, headaches and dizziness disorder, multiple joint pains disorder, CFS, and gastritis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran's current seizure disorder is related to his military service or to a service-connected disability.

2.  The Veteran did not submit a claim, either formal or informal, for service connection for PTSD until February 26, 2001.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2010).

2.  The criteria for entitlement to an effective date prior to February 26, 2001, for the grant of service connection for PTSD, with an initial assignment of a 50 percent disability rating, have not been met.  38 U.S.C.A. § 5110 (West 2002 $ Supp. 2010); 38 C.F.R. § 3.400 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2001, July 2008, June 2009, February 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

With respect to the PTSD claim, the Board notes that a claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA satisfied the notice requirements under Dingess as to the seizure disorder claim by letters dated in June 2009 and February 2010, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Additionally, the medical records associated with his claim for disability benefits from the Social Security Administration have been associated with the claims file.  The Veteran was provided an appropriate VA medical examination.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3,303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as epilepsies, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 2006) (codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8- 9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Seizure Disorder

The Veteran seeks service connection for a seizure disorder.  He essentially claims that his currently diagnosed seizure disorder is related to his military service, which includes service in the Persian Gulf.  More specifically, he contends that he was exposed to chemical agents during this service, to include sarin gas, and that this exposure is related to current his seizure disorder.  He also claims that his seizure disorder is related to his service-connected undiagnosed illnesses, which include fibromyalgia, dizziness and headaches, and CFS.  After reviewing all of the evidence of record and relevant laws, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met with respect to this claim. 

The Veteran's service personnel records confirm his active duty service in the U.S. Army, to include service in the Southwest Asia Theater of Operations.  These records do not show that the Veteran received any medals or awards indicative of combat.    

The Veteran's service treatment records dated during his active duty service are negative for findings of any neurological impairments, to include a seizure disorder.

In support of his claim with regards to exposure to toxic chemical agents, the Veteran submitted a December 2000 letter from the Department of Defense (DOD).  In the letter, the Veteran was informed of a determination that his unit was near Khamisiyah, Iraq in early March 1991, during which Iraqi weapons were destroyed in a pit area at Khamisiyah on March 10, 1991.  During this event, very low levels of chemical warfare agents may have been released into the air.  The letter notified the Veteran that if he was with his unit at that time he may have been in an area where very brief exposure (less than three days) to a very low level of chemical  warfare agents was possible.  However the DOD noted that based on current medical evidence and ongoing research, there was no indication that any long-term health effects would be expected from a brief, low level exposure to chemical agents in this area.   

A February 2004 VA medical treatment records show the earliest evidence of a seizure disorder.  At that time, the Veteran reported that he had experienced a seizure following an X-ray examination of his skull completed the day prior.  He denied experiencing any seizures prior to this time.  The Veteran underwent a clinical examination, after which he was diagnosed with new onset seizure disorder.  Subsequent VA records show treatment for a seizure disorder.

In February 2010, the Veteran underwent a VA epilepsy examination, at which time the claims file was reviewed.  The Veteran reported that his seizures began in 2004 and that he was exposed to sarin nerve agents during his service in the Persian Gulf.  He reported that the frequency of his seizures had improved since their original onset, and that he experienced both grand mal and partial complex seizures.  He was noted to treat his condition with the use of prescription medication.  Following a clinical examination, the diagnosis was generalized seizures with probable partial complex seizures, controlled on medication with mild functional impairment.

In March 2010, the claims file was reviewed by an appropriate VA examiner for the purpose of rendering medical opinions with respect to the Veteran's claim.  The examiner noted his review of the claim file, to include the February 2010 VA epilepsy examination report.  Following his review, the examiner opined that the Veteran's seizure disorder was less likely than not caused by or related to his military service.  He stated that the Veteran's claimed disability pattern is related to grand mal and partial complex seizure activity, which he indicated was a disease with a clear and specific etiology and diagnosis.  The examiner further stated that less than one-half of epilepsy cases have an identifiable cause; the majority, 62 percent, of epileptic seizures are idiopathic.  He explained that it is presumed that epilepsy in most of these patients is genetically determined.  The examiner noted that the Veteran is service-connected for three undiagnosed illnesses, which are manifested by joint pains in the back, legs, and under the breast; chronic fatigue syndrome, and headaches and dizziness.  He opined, however, that the Veteran's seizure disorder is not caused by or related to these undiagnosed illnesses.  He explained that the natural progression of the seizure disorder in an individual is not known.  Therefore, there is no objective evidence to support a worsening beyond the natural progression.  

In support of his claim, the Veteran submitted internet and historical articles regarding the military involvement in Khamisiyah, Iraq and the use of toxic chemicals.  He essentially contends that these submissions support his assertion that his seizure disorder is related to his service in the Persian Gulf.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a seizure disorder, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.  Initially, the Board notes that the Veteran has been diagnosed with a seizure disorder.  As noted above, he was initially diagnosed with a new onset seizure disorder in February 2004 and was diagnosed with generalized seizures with probable partial complex seizures as recently as February 2010.  These are known diagnoses and are not undiagnosed illness or medically unexplained chronic multisymptom illness. Therefore, it does not qualify for a presumption under the provisions of 38 C.F.R. § 3.317.  Because the claimed seizure disorder has been specifically attributed to known diagnoses, and it is a condition for which the Secretary has determined in regulations prescribed under 38 U.S.C.A. § 1117(d) warrant a presumption of service- connection, the provisions of 38 C.F.R. § 3.317, pertaining to qualifying chronic disabilities related to Gulf War service, do not apply.

With regard to whether service connection is warranted on a direct basis, the Veteran does not specifically contend, nor does the evidence reflect that his seizure disorder had its onset or was diagnosed in service.  Indeed, the medical evidence reflects that he was not diagnosed with a seizure disorder until February 2004, nearly thirteen years following his separation from military service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, service connection may not be established based on chronicity in service, or post-service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Additionally, the Board finds that the preponderance of the evidence does not show that the Veteran's diagnosed seizure disorder is etiologically related to his military service or to a service-connected disability, to include any of his service-connected undiagnosed illnesses.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.  Here, the Board finds highly probative the March 2010 VA examiner's opinion, which following a thorough review of the claims file, determined that the Veteran's seizure disorder was not related to his military service or to his service-connected undiagnosed illness disabilities.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board notes that the only definitive opinion relating the seizure disorder to the Veteran's service in the Persian Gulf and to his service-connected disabilities is the Veteran's own statements.  In addition to the medical evidence, the Board has also considered the Veteran's statements that he has a seizure disorder related to his service in the Persian Gulf, to include exposure to chemical warfare agents, and to his service-connected undiagnosed illnesses, manifested by headaches, dizziness, CFS, and fibromyalgia.  In this regard, the Board finds the Veteran's statements as to the onset of the claimed disorder, his seizure symptomatology, and his military experiences to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic seizure disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a seizure disorder, such as the occurrence of a seizure, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with a seizure disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed seizure disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In so determining, the Board has also considered the internet and historical articles submitted by the Veteran in support of his claim.  Initially, the Board notes that the submitted articles are general in nature and do not specifically address the facts germane to the Veteran's claim.  To the extent that he is attempting to extrapolate from the articles that he has a seizure disorder as a result of his period of active service in the Persian Gulf, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record, and, therefore, cannot be deemed material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 Vet. App. 314 (1998).  

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a seizure disorder that is related to his military service or to any of his service-connected disabilities would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.

Entitlement to an Earlier Effective Date for Service Connection for PTSD

Here, the Veteran claims that an effective date prior to February 26, 2001, is warranted for the grant of service connection for his PTSD.  Specifically, he claims that he experienced stressful events during his service in the Persian Gulf that are related to his PTSD; thus, he essentially argues that the effective date of service connection should be the date of the in-service incidents which caused his disability.  He also claims that he sought treatment for his psychiatric symptomatology beginning in the early 1990's and service connection is warranted from the date of his initial treatment.  Having reviewed the evidence of record, the Board finds that the evidence is against the Veteran's claim in this instance.  Accordingly the claim for an earlier effective date must be denied.

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

VA must look to all communications from a claimant that may be interpreted as applications or claims- formal and informal- for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed" and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

Turing to the fact of this case, the claims file confirms that the Veteran separated from active duty service on November 4, 1991.  Thereafter, on February 26, 2001, he submitted a claim for service connection for PTSD.  The RO denied the claim in a June 2002 rating decision.  After filing an appeal, the Board granted the claim for service connection for PTSD in a October 2007 decision.  The RO effectuated the Board's decision in the November 2007 rating decision by assigning an effective from the date he filed his claim on February 26, 2001.  The Veteran appealed that decision by requesting an earlier effective date. 

Associated with the claims file are the Veteran's VA and private medical treatment record, dated as early as October 1994.  Of particular note is the October 1994 VA treatment records, which shows that the Veteran was assessed as having psychiatric problems, identified as anger, hostility, and questionable paranoia.  However, the VA and private records are negative for any statements or reported symptoms that indicate that the Veteran intended to seek service connection for a psychiatric disorder prior to February 2001.  

The claims file reflects that Veteran's first attempt to obtain VA disability benefits was in September 1994.  At that time he filed a claim for service connection toxoplasmosis, bilateral foot disorder, bilateral knee and leg pain, bilateral hand and finger joint pain, a cyst on the neck, headaches with nausea, allergic rhinitis, and bronchitis.  There is no mention in the September 1994 claim of any psychiatric symptomatology or a desire to seek service connection for a psychiatric disorder.

During the March 2011 Travel Board hearing, the Veteran essentially testified that the an earlier effective date is warranted for his PTSD because he experienced symptoms of the disorder well prior to February 26, 2001.  According to the Veteran, he reported his psychiatric symptomatology of anxiety and anger problems to VA medical professionals as early as 1994.  He testified that he received medical treatment for his disorder within a few months following this initial report.  

The Board has carefully reviewed the claims file and can identify no communication from the Veteran which may reasonably be considered to be a claim of entitlement to service connection for PTSD prior to the claim received on February 26, 2001.  Here, the RO granted service connection for PTSD and assigned an initial 50 percent evaluation effective the date the Veteran's original claim was filed with VA.  Because the Veteran's PTSD was related to his military service, service connection was established.  While he has essentially asserted that his condition began in service and thus warrants an earlier effective date, it does not follow that the effective date of service connection be the day following service.  
The record shows that the Veteran was discharged from active duty in November 1991 and did not file a formal or informal claim for service connection for PTSD until February 2001.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection or the date that the disability first manifested.  Instead, the effective date is on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Since the Veteran did not file a formal or informal application for service connection prior to February 26, 2001, VA is precluded as a matter of law from granting an effective date prior to February 26, 2001, for service connection for PTSD.  

Moreover, the Board is precluded from assigning an earlier effective date based on the first documented reports of the Veteran's psychiatric symptomatology.  As explained above, the Veteran was noted to have psychological problems during an October 1994 VA physical examination.  However, there is nothing within this medical record or any form of communication in the claims file dated prior to February 26, 2001, that may reasonably be construed as an informal claim for service connection for a psychiatric disorder.  38 C.F.R. § 3.155(a).  As the effective date can be no earlier than the date of receipt of his claim, February 26, 2001, is the earliest effective date permitted by law.  See Lalonde v. West, 12 Vet. App. 377, 383 (1999).

To some extent, the appellant appears to be raising an argument couched in equity, in that he contends that he evidenced psychiatric symptomatology long before he filed his claim for PTSD, and he should be compensated therefore.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.

In summary, based on the evidence of record, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date earlier than February 26, 2001, for the grant of service connection for PTSD.  The date of the Veteran's claim of entitlement to service connection for PTSD, as explained above, was February 26, 2001.  There was no earlier claim pending.  In light of the foregoing, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  

ORDER

Service connection for a seizure disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to an effective date prior to February 26, 2001, for the grant of service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  
Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Having reviewed the medical evidence currently of record, it is unclear as to whether all of the VA and private medical records relevant to the Veteran's increased rating claims have been associated with the claims file.  Specifically, during the March 2011 Travel Board hearing, the Veteran testified that he received treatment at multiple VA and private medical facilities for his disabilities beginning in the early 1990's.  While medical treatment records from VA medical facilities located in Panama City, Florida, Tuscaloosa, Alabama, Birmingham, Alabama, Pensacola, Florida, and Biloxi, Mississippi, and his private medical records, dated collectively from October 1994, are currently associated with the claims file, it is unclear whether any additional records relevant to the Veteran's claims remain outstanding.  Such records would likely prove beneficial in deciding the Veteran's claims.  As such, on remand, the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all VA and private medical facilities from which he received medical treatment for his PTSD, headaches and dizziness disorder, multiple joint pain disorder, CFS, and gastritis so that any outstanding records may be associated with the claims file.  

Moreover, the Board finds that the medical evidence is void of contemporaneous assessments of the severity of the Veteran's claimed disorders.  In this regard, the claims file reflects that the Veteran was last afforded a VA PTSD examination in March 2002.  Additionally, he has not been afforded appropriate examinations to assess his service-connected headaches and dizziness, CFS, and gastritis disorders since February 2002.  His fibromyalgia disability was most recently assessed during an October 2010 VA examination; however, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records and the age of the aforementioned VA examinations, the Board also finds that after associating his VA and private medical treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his PTSD, headaches and dizziness, fibromyalgia, CFS, and gastritis disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide a list of all VA medical facilities where he has received medical treatment and the names of all private medical facilities and physicians who have treated him for his service-connected PTSD, headaches and dizziness, multiple joint pain, CFS, and gastritis disabilities.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.

2.  After completion of the foregoing, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner must also indicate the degree of social and occupational impairment due to PTSD. 

The examiner must also comment on the impact of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  If the examiner is unable to provide an opinion, he or she should so indicate and explain why an opinion cannot be reached.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his undiagnosed illness manifested by headaches and dizziness.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The examiner must identify and completely describe all current symptomatology.  

The examiner must discuss all findings in accordance with the criteria set forth under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All pertinent pathology that is found on examination should be noted in the report of the evaluation.  To the extent possible, the examiner should elicit a complete history from the Veteran and specifically identify all neurological manifestations directly attributable to his headaches and dizziness disability.  The examiner must not only identify all neurological manifestations of the disability, but also any mental health or cognitive functions attributed to the Veteran's claimed disorder.  If the service-connected disability is manifested by facets of cognitive impairment including:  memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, or unconsciousness, the examiner must so state.  

The examiner must also comment on the impact of the Veteran's headaches and dizziness disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  The examiner shall discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to identify the current level of functional impairment arising from his service-connected fibromyalgia.  The claims file and a copy of this Remand must be made available to the examiner for review before the examination.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner shall opine as to whether the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  It should be determined whether the symptoms require continuous medication for control; whether the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time; or whether the symptoms that are constant, or nearly so, and refractory to therapy.

"Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

The examiner is also specifically requested to distinguish, to the extent possible, between the Veteran's symptomatology associated with his fibromyalgia versus the symptomatology associated with his other multiple service-connected disabilities, to include PTSD, and CFS, and undiagnosed illness manifested by headaches and dizziness.  Evaluation of the same manifestations under multiple diagnoses is expressly prohibited.  

The examiner must also comment on the impact of the Veteran's fibromyalgia disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  The examiner shall discuss the prior medical evidence in detail and reconcile any contradictory evidence.

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected CFS.  The Veteran's VA claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner must identify all symptomatology attributable to the Veteran's service-connected CFS.  In particular, the examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected CFS, and that which is attributable to any other diagnosed physical or mental disability.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  The examiner must indicate if the Veteran is currently taking continuous medication to treat his CFS.  The examiner must also note the duration and frequency of any incapacitating episodes requiring bed rest and treatment by a physician.  A report should be prepared and associated with the Veteran's VA claims folder.  

Additionally, the examiner must comment on the impact of the Veteran's CFS disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  The examiner shall discuss the prior medical evidence in detail and reconcile any contradictory evidence.

6.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity of his gastritis disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must identify all symptomatology associated with the gastritis disability.  

The examiner must specifically indicate whether the service-connected gastritis is manifested by ulcers, hemorrhages, lesions, etc.  The examiner must also indicate whether the Veteran's gastritis is manifested by pain (and the level of pain), vomiting, anemia, hematemesis, melena, anemia, weight loss (severity of weight loss), incapacitating episodes (including the duration of such incapacitating episodes in the last 12 months).  The examiner must indicate the overall severity of the Veteran's symptomatology (i.e., mild, moderate, moderately severe, severe).

Additionally, the examiner must comment on the impact of the Veteran's gastritis disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  The examiner shall discuss the prior medical evidence in detail and reconcile any contradictory evidence.

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


